BY-LAWS OF T. ROWE PRICE U.S. BOND ENHANCED INDEX FUND, INC. AS AMENDED: FEBRUARY 5, 2003 APRIL 21, 2004 FEBRUARY 8, 2005 JULY 22, 2008 MAY 6, 2011 OCTOBER 17, 2011 TABLE OF CONTENTS Page ARTICLE I. NAME OF CORPORATION, LOCATION OF OFFICES AND SEAL 1 1.01. Name 1 1.02. Principal Office 1 1.03. Seal 1 ARTICLE II. SHAREHOLDERS 1 2.01. Annual Meetings 1 2.02. Special Meetings 2 2.03. Place of Meeting 2 2.04. Notice of Meetings 2 2.05. Voting - In General 3 2.06. Shareholders Entitled to Vote 3 2.07. Voting - Proxies 3 2.08. Quorum 4 2.09. Absence of Quorum 4 2.10. Stock Ledger and List of Shareholders 4 2.11. Informal Action by Shareholders 4 ARTICLE III. BOARD OF DIRECTORS 5 3.01. Number and Term of Office 5 3.02. Qualification of Directors 5 3.03. Election of Directors 5 3.04. Removal of Directors 5 3.05. Vacancies and Newly Created Directorships 5 3.06. General Powers 6 3.07. Power to Issue and Sell Stock 6 3.08. Power to Declare Dividends 6 3.09. Annual and Regular Meetings 7 3.10. Special Meetings 7 3.11. Notice 7 3.12. Waiver of Notice 7 3.13. Quorum and Voting 7 3.14. Conference Telephone 8 3.15. Compensation 8 3.16. Action Without a Meeting 8 3.17. Director Emeritus 8 ARTICLE IV. EXECUTIVE COMMITTEE AND OTHER COMMITTEES 8 4.01. How Constituted 8 4.02. Powers of the Executive Committee 8 4.03. Other Committees of the Board of Directors 9 4.04. Proceedings, Quorum and Manner of Acting 9 4.05. Other Committees 9 ARTICLE V. OFFICERS 9 5.01. General 9 5.02. Election, Term of Office and Qualifications 10 5.03. Resignation 10 5.04. Removal 10 5.05. Vacancies and Newly Created Offices 10 5.06. Chairman of the Board 10 5.07. President 11 5.08. Vice President 11 5.09. Treasurer and Assistant Treasurers 11 5.10. Secretary and Assistant Secretaries 11 5.11. Subordinate Officers 12 5.12. Remuneration 12 5.13. Surety Bond 12 ARTICLE VI. CUSTODY OF SECURITIES AND CASH 12 6.01. Employment of a Custodian 12 6.02. Central Certificate Service 13 6.03. Cash Assets 13 6.04. Free Cash Accounts 13 6.05. Action Upon Termination of Custodian Agreement 13 6.06. Other Arrangements 14 ARTICLE VII. EXECUTION OF INSTRUMENTS, VOTING OF SECURITIES 14 7.01. Execution of Instruments 14 7.02. Voting of Securities 14 ARTICLE VIII. CAPITAL STOCK 14 8.01. Ownership of Shares 14 8.02. Transfer of Capital Stock 14 8.03. Transfer Agents and Registrars 15 8.04. Transfer Regulations 15 8.05. Fixing of Record Date 15 ARTICLE IX. FISCAL YEAR, ACCOUNTANT 15 9.01. Fiscal Year 15 9.02. Accountant 16 ARTICLE X. INDEMNIFICATION AND INSURANCE 16 10.01. Indemnification and Payment of Expenses in Advance 16 10.02. Insurance of Officers, Directors, Employees and Agents 18 10.03. Amendment 18 ARTICLE XI. AMENDMENTS 18 11.01. General 18 11.02. By Shareholders Only 19 ARTICLE XII. MISCELLANEOUS 19 12.01 Use of the Term “Annual Meeting” 19 1 T.
